Citation Nr: 1210047	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  06-26 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES


1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) with anxiety and obsessive compulsive disorder in excess of 30 percent for the period prior to December 17, 2010. 

2.  Entitlement to an initial disability rating for PTSD with anxiety and obsessive compulsive disorder in excess of 50 percent for the period from December 17, 2010.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran served on active duty from February 1988 to February 1992, including service in Southwest Asia from January 15, 1991 to May 11, 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for anxiety disorder with features of PTSD and obsessive compulsive disorder, and assigned that disability a 30 percent disability rating, effective March 23, 2004.  

VA later identified the service-connected psychiatric disability as PTSD with anxiety and obsessive compulsive disorder.  In August 2010 the Board remanded the claim to the RO, and in a January 2012 rating decision the RO increased the assigned rating from 30 to 50 percent, effective December 17, 2010.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  As discussed below, the record here raises the issue of entitlement to TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim, which for the purpose of clarity is listed as a separate issue on the title page.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran is seeking an initial disability rating for his service-connected PTSD with anxiety and obsessive compulsive disorder in excess of 30 percent for the period prior to December 17, 2010, and in excess of 50 percent for the period from December 17, 2010.  A remand of this case is necessary for the following reasons.

Review of the VA examination reports dated in January 2005 and December 2011, and VA psychiatric treatment records dated from March 2006 through January 2011, reflect findings showing a relative consistency in the severity of symptoms of the Veteran's service-connected psychiatric disability throughout this period.  Indicative of this are the global assessments of functioning (GAF) scores contained in these records, which range from 55 to 72, and most recently, despite the complaints and findings, a 72 at the December 2010 VA examination.  These scores contrast markedly from the GAF score of 46 in the subsequent January 2011 private psychiatric evaluation report.  

Such change in GAF score suggests a worsening of the Veteran's symptoms.  As such, the Veteran's claim must be remanded for the Veteran to undergo a contemporaneous and thorough VA examination for psychiatric symptoms to determine the current severity of his PTSD with anxiety and obsessive compulsive disorder.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  An examination is also necessary to clarify whether there are any other reasons for the notable difference in the assessment of the Veteran's level of impairment beginning in January 2011, as compared with the previous findings as reflected in GAF score assignments.  Therefore, any VA examination should provide an opinion as to the level of severity of psychiatric condition over the entire service connection period.

The Court has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for an increased rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, if during the course of a rating appeal, the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which a rating is sought, then the issue of entitlement to TDIU is part of the initial rating claim and should be considered in connection with that rating claim.  Id.

Here the evidence reasonably raises the issue of entitlement to a TDIU as an element of the rating claim.  Notably, during the January 2011 private psychiatric evaluation, the examiner concluded that the Veteran should be considered to be permanently and totally disabled.  This was based in part on findings that the Veteran had problems with emotional and behavioral controls, and had a history of angry outbursts and homicidality within his workplace, which likely rendered him to be a danger to any work environment.  Because entitlement to a TDIU is part of the Veteran's rating claim, the proper remedy here is to remand the TDIU issue for all required development and adjudication.  

In this regard, the December 2010 VA psychiatric examination report reflects that the Veteran reported having headaches three to four times per week that persist for 15 to 90 minutes.  The Board interprets this report as raising an informal claim seeking a higher rating for headaches.  See 38 C.F.R. § 3.157(b) (2011).  Because his headaches claim might impact on the TDIU, the Board finds that this issue must be remanded for further development.

Thus on remand, the RO should conduct all appropriate notification and development, to include providing the Veteran with proper notice, obtaining any pertinent outstanding treatment records, and affording him a VA examination to determine the effect his PTSD on his employability.  After all appropriate development has been completed the Veteran's psychiatric disability rating claim and TDIU claim must be adjudicated.   On remand the RO must associate any pertinent outstanding records with the claims folder prior to examination.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011) that includes an explanation as to the information or evidence needed to establish a higher rating for headaches and to a TDIU.

2.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected disabilities.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate these with the claims folders.

3.  Notify the Veteran that he may submit statements from him and others describing fully the symptoms and impairment resulting from his psychiatric disability and from headaches, and the impact of all of his service-connected disabilities on his ability or inability to work.  

4.  After the above actions, schedule the Veteran for an appropriate examination to determine the nature, extent and severity of his psychiatric disability and his headaches.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner must indicate the impact of the Veteran's psychiatric disability on his ability to work.  

The examiner must also report the frequency and severity of the Veteran's headaches and comment on how it impacts his ability to work.

The examiner should review the claims file medical records relevant to the condition of the Veteran's PTSD with anxiety and obsessive compulsive disorder, and provide comments and assessment of the level of impairment over the course of the appeal period since March 23, 2004, noting any changes in level of impairment throughout this period.

The examiner should also appropriately examine the Veteran regarding the included claim of entitlement to a TDIU.  The examiner should conduct any further appropriate tests and studies in order to render an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In doing so, the examiner should take into consideration findings on file regarding the psychiatric disability and the service-connected headaches, as well as the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  The examiner should comment as to the nature, extent, and severity of the Veteran's service-connected disabilities and their impact, singly and collectively, on the Veteran's ability to work.  

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

5.  Adjudicate whether a higher rating is warranted for the Veteran's headache disorder.  Then readjudicate the claim of entitlement to an initial disability rating for service-connected PTSD with anxiety and obsessive compulsive disorder, in excess of 30 percent for the period prior to December 17, 2010, and in excess of 50 percent for the period from December 17, 2010.  Thereafter, in light of the above determinations, adjudicate entitlement to a TDIU.  If any benefit sought remains denied, the Veteran and his attorney must be furnished an Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

